Filed Pursuant to Rule 424(b)(3) Registration No. 333-166073 Prospectus $14,251,000Convertible Subordinated Term Notes due 2014 4,750 Series A Units Issuable Upon Conversion of the Notes As of December 31, 2011 , we had outstanding debt of approximately $132 million and we seek to offer our existing members and other investors an opportunity to purchase our Convertible Subordinated Term Notes (“Notes”) in this offering, the proceeds of which we intend to use to refinance a portion of such outstanding debt, though we reserve the right to utilize some of the proceeds for general working capital purposes.We will conduct this offering ourselves on a best efforts basis and without any underwriter or placement agent.It is our current intention that the offering will end no later than December 31, 2012, but we may extend the offering beyond such date at our sole discretion. The minimum Note purchase is $15,000, and investors may purchase additional amounts of Notes in integral amounts of $3,000.The purchase price represents 100% of the principal amount of the Notes.There is no minimum size to this offering and we will not escrow any funds used to purchase Notes. We will pay interest on the Notes of 7.5% over the six-month LIBOR on January 31 and July 31 of each year, beginning July 31, 2012, and such interest may be paid in cash or in-kind, at our option, and any accrued interest paid in-kind will be capitalized and added to the outstanding principal of such Note.The Notes will mature on August 14, 2014.Because we intend to pay interest in-kind, we have registered hereunder $14,251,000 principal amount of Notes based on the assumption we issue $10 million in principal amount of Notes in this offering and incur $2,633,462 of in-kind interest over the life of the Notes (based upon an assumed interest rate of 8.28 %), plus the allowance of an additional $ 1,617,538 of in-kind interest.To the extent we incur interest expense on the Notes greater than $4,251,000, we may be required to register the sale of additional Notes on a subsequent registration statement. The Notes will be unsecured, subordinated obligations and will rank junior in right of payment to all of our existing and future senior indebtedness and equal in right to all of our subordinated indebtedness.Holders of the Notes may convert them into our Series A Units at a conversion ratio of one Unit issued for every $3,000 of Note principal (including interest paid-in-kind and accrued unpaid interest) converted, subject to adjustment and provided a minimum of $15,000 of Note principal amount is so converted.Any such conversion must be effected on January 31 or July 31 of each year; although we must receive the conversion request at least 30 days prior to the requested conversion date.We may redeem the Notes at anytime, but upon receipt of a redemption notice, a Holder may elect to convert the Notes into Series A Units by providing written notice of such to us within 20 days of the date of the redemption notice. Neither the Notes nor any series of our equity Units is or will be listed on any securities exchange.The Notes are speculative securities and involve a significant degree of risk. You should read this prospectus including the section entitled “RISK FACTORS” beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus isFebruary 21, 2012 i TABLE OF CONTENTS Part I Forward-Looking Statement 1 Summary 2 Risk Factors 6 Use of Proceeds 23 Distribution Policy 23 Determination of Offering Price 23 Plan of Distribution 24 Transferability 27 Description of Securities to be Registered 31 Description of Business 38 Description of Property 49 Legal Proceedings 49 Management Discussion and Analysis of Financial Condition 50 Management 62 Security Ownership of Certain Beneficial Owners and Management 68 Certain Relationships and Related Party Transactions 69 Summary of Operating Agreement 73 Common Equity and Related Equity Holder Matters 77 Federal Income Tax Aspects 78 Legal Matters 93 Experts 93 Where You Can Find More Information 93 Index to Financial Statements 94 You should rely only on the information contained in this Prospectus.We have not authorized anyone to provide you with different information.We are not making offers to sell or seeking offers to buy these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information contained in this Prospectus is accurate as of the date on the front of this Prospectus only, regardless of the time of delivery of this Prospectus or any sale of our Notes and Series A units.Our business, financial condition, operating results and prospects may have changed since that date. We maintain a corporate website at www.sireethanol.com.However, information on that website is not incorporated by reference into this Prospectus. ii FORWARD-LOOKING STATEMENTS This Prospectus contains historical information, as well as forward-looking statements that involve known and unknown risks and relate to future events, our future financial performance, or our expected future operations and actions.In some cases, you can identify forward-looking statements by terminology such as “may,” “will”, “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “future,” “intend,” “could,” “hope,”“predict,” “target,” “potential,” or “continue” or the negative of these terms or other similar expressions.These forward-looking statements are only our predictions based on current information and involve numerous assumptions, risks and uncertainties.Our actual results or actions may differ materially from these forward-looking statements for many reasons, including the reasons described in this report.While it is impossible to identify all such factors, factors that could cause actual results to differ materially from those estimated by us include: · Changes in the availability and price of corn, natural gas, and steam; · Our inability to comply with our credit agreements required to continue our operations; · Negative impacts that our hedging activities may have on our operations; · Decreases in the market prices of ethanol and distillers grains; · Ethanol supply exceeding demand; and corresponding ethanol price reductions; · Changes in the environmental regulations that apply to our plant operations; · Changes in plant production capacity or technical difficulties in operating the plant; · Changes in general economic conditions or the occurrence of certain events causing an economic impact in the agriculture, oil or automobile industries; · Changes in federal and/or state laws (including the elimination of any federal and/or state ethanol tax incentives); · Changes and advances in ethanol production technology; · Additional ethanol plants built in close proximity to our ethanol facility insouthwest Iowa; · Competition from alternative fuel additives; · Changes in interest rates and lending conditions of our loan covenants; · Our ability to retain key employees and maintain labor relations; and · Volatile commodity and financial markets. These forward-looking statements are based on management’s estimates, projections and assumptions as of the date hereof and include the assumptions that underlie such statements.Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors, including those discussed below and in the section titled “Risk Factors.” These and many other factors could affect our future financial condition and operating results and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by us or on our behalf.We undertake no obligation to revise or update any forward-looking statements. 1.You should read this Prospectus completely and with the understanding that actual future results may be materially different from what we expect. The forward-looking statements contained in this Prospectus have been compiled as of the date of this Prospectus and should be evaluated with consideration of any changes occurring after the date of this Prospectus. Except as required under federal securities laws and Securities and Exchange Commission (“SEC”) rules and regulations, we will not update forward-looking statements even though our situation may change in the future. 1 SUMMARY The items in the following summary are described in more detail later in this Prospectus. You should carefully read the more detailed information in this Prospectus, especially the risks of investing in our Notes discussed under “Risk Factors,” as well as the financial statements and the related notes included elsewhere in this Prospectus.All references in this Prospectus to “we,” “us,” “our” and “Company” refer to Southwest Iowa Renewable Energy, LLC, unless the context requires otherwise. We report our financial information on the basis of a September 30 fiscal year end. The Company We are an Iowa limited liability company formed in 2005 to construct and operate a 110 million gallon per year capacity ethanol plant.We began producing ethanol in February, 2009 and sell our ethanol, modified wet distillers grains with solubles (“WDGS”) and corn syrup in the continental United States.We sell our dried distillers grains with solubles (“DDGS” and collectively with WDGS, “Distillers Grains”) in the continental United States, Mexico, and the Pacific Rim.Our plant was constructed by ICM, Inc. (“ICM”).Our production facility (the “Facility”) is located in Pottawattamie County in southwestern Iowa. While we operate in an extremely competitive business which is presently facing challenging commodity price pressures, we believe that we possess certain characteristics which separate us from our competition.First, our Facility is one of only 14 ethanol plants in the United States which utilizes steam for its primary energy source.The vast majority of ethanol plants in the United States use natural gas to produce ethanol and dry distillers grains, which requires them to pay more for their chief energy input, while at the same time increasing their exposure to the volatile natural gas markets.Our Facility’s usage of steam as its chief energy input reduces both our exposure to energy input market volatility and our operating costs.Second, we have partnered with significant participants in the ethanol and grain businesses—ICM and Bunge North America, Inc. (a wholly-owned subsidiary of Bunge Limited, a publicly-traded, global agribusiness company) (“Bunge”), both of whom hold a significant amount of our equity.We believe these partnerships make us more competitive by providing us with critical support and services in the areas of risk management, quality control, experienced commodity trading, and experience in the implementation of the latest technologies. Purpose of the Offering We have an outstanding Negotiable Subordinated Term Loan Note in favor of ICM (the “ICM Note”) which had a principal balance of $10,902,885 on December 31, 2011 .The ICM Note is convertible at ICM’s option into Series C Units at $3,000 per unit, and also requires us to pay ICM 24% of the proceeds we receive from any debt or equity issuance (which includes the Notes issued hereby) in satisfaction of the principal outstanding under the ICM Note.We have an outstanding Subordinated Term Loan Note (the “Holdings Note,” together with the ICM Note, the “Convertible Debt”) in favor of Bunge N.A. Holdings, Inc. (“Holdings,” together with ICM, the “Lenders”), a Bunge affiliate, which had a principal balance of $31,663,730 as of December 31 , 2011. The Holdings Note is convertible at Holdings’ option into Series U Units at a conversion price of $3,000 per unit, and also requires us to pay Holdings 76% of the proceeds we receive from any debt or equity issuance (which includes the Notes issued hereby) in satisfaction of the principal outstanding under the Holdings Note.The Notes are convertible into our Series A Units at the same conversion ratio at which the Lenders are entitled to convert the Convertible Debt into Units. We wish to offer our existing Members and other investors the opportunity to reduce the Convertible Debt with the proceeds from the sale of the Notes issued in this offering, as well as the opportunity to limit any dilution they may experience should the Lenders convert any of the Convertible Debt to equity in the Company.Under the Convertible Debt, 24% and 76% of the proceeds from this offering must be used to repay principal of the ICM Note and the Holdings Note, respectively.We anticipate issuing $10,000,000 in principal amount of Notes in this offering, but are registering $14,251,000 of Notes to account for additional $ 2,633,462 in Note principal we intend to make interest payments in-kind (“PIK”), based on an assumed 8.28 % interest rate, as well as for additional in-kind interest.Therefore, if $10,000,000 of Notes are sold in this offering and we incur estimated offering costs of $300,000 , approximately $2,328,000 and $7,372,000 would be used to reduce the ICM Note and the Holdings Note, respectively.If we issue additional Notes or are required to pay more interest than we estimate, we may need to register the sale of additional Notes and Series A Units under a separate registration statement. We plan on using the net proceeds of this offering to repay a portion of the Convertible Debt, though depending on the market price for corn and other factors impacting our liquidity, our Board may determine to utilize the proceeds (or a portion thereof) for general working capital purposes.That usage would require waivers from the Lenders under the Convertible Debt, and we have not sought any waiver to date nor do we have any plans to do so at this time.While using the offering proceeds for working capital could enhance our ability to manage corn prices which have been trending higher, it would result in us having a higher amount of subordinated debt than if we repaid the Convertible Debt with the proceeds.See “Use of Proceeds” and “Management Discussion and Analysis of Financial Condition—Overview, Status and Recent Developments,” below. 2 Risk Factors Investing in our Notes involves risks that include the unpredictability of corn and ethanol prices, competition, and other material factors.You should carefully read and consider the section entitled “Risk Factors” beginning on page 6 of this Prospectus for an explanation of these risks before investing in our Notes. Corporate Information Our principal executive office is located at 10868 189th Street, Council Bluffs, Iowa, 51503, and our phone number is (712) 366-0392. We also maintain a website at www.sireethanol.com. The information on our website is not incorporated by reference into this Prospectus. The Offering Purpose To provide our Unitholders limited protection from dilution occurring if either Lender exercises its rights to convert the Convertible Debt into Units.We plan to use the proceeds from the sale of the Notes to reduce the Convertible Debt, though depending on market factors impacting our liquidity, we may utilize proceeds from this offering (or a portion of proceeds) for general working capital, with Lenders’ consent. Securities offered by us Convertible Subordinated Term Notes which are convertible into our Series A Units (“Units”). Minimum purchase Notes will be sold in the minimum purchase amount of $15,000, and integral increments of $3,000 thereafter.See “Plan of Distribution” below. Interest and Payment Dates Holders of the Notes (the “Holders”) will be paid interest at a rate of 7.5% over the six-month LIBOR on January 31 and July 31 of each year, beginning on the date of issuance of the Notes.As of January 31, 2012 , the six-month LIBOR was 0.78% .We have the right and option, and in all likelihood will, pay all interest on the Notes in-kind, meaning interest will be capitalized and added to the outstanding principal of the Notes (“PIK Interest”), and any accrued and unpaid interest on the Notes which is not paid in cash on the due date is automatically capitalized and added to the outstanding principal of the Notes on the due date.See “Description of Securities to be Registered” below. Under the terms of the Amended and Restated Credit Agreement dated March 31, 2010 among us, AgStar Financial Services, PCA (“Agent”), and the additional commercial, banking or financial institutions party thereto as banks (collectively, the “Banks”), as may be amended (the “Credit Agreement”), we are not permitted to make any principal or interest payments on the Notes in advance of maturity and payment in full of the Credit Agreement.Purchasers of Notes should anticipate that all interest payments will be made through additions of PIK Interest to the principal of the Notes, and Holders will be required to pay tax on such PIK Interest, even though they do not receive any cash payments. Maturity Date of Notes August 31, 2014.See “Description of Securities to be Registered” below. Conversion Rights of Holders The Notes (including capitalized PIK Interest and accrued but unpaid interest) are convertible, at the option of the Holder, on January 31 and July 31 of each year, into Series A Units, in the minimum principal amount of $15,000 and integral increments of $3,000 thereafter, at a conversion rate of one Unit for every $3,000 in Note principal amount (including PIK Interest and accrued but unpaid interest) converted.Holders desiring to convert must provide us notice at least 30 days prior to the applicable conversion date.As provided in the Indenture (“Indenture”) under which the Notes will be issued, we are obligated to admit any Holder converting Notes into Series A Units as a Member of the Company (a “Member”).Holders who become Members will have the same rights as other Members holding Series A Units.The Series A Units are one of four series of Units authorized under our Third Amended and Restated Operating Agreement dated July 17, 2009 (“Operating Agreement”), and have rights which differ materially from the rights afforded other Series.Any principal, including any PIK Interest, that is not converted to Units will remain outstanding principal under the Notes.See “Description of Securities to be 3 Registered” below. In addition, Holders can convert the Notes into Series A Units upon receipt of a redemption notice from us.See “The Offering - Redemption” immediately below Redemption The Notes can be redeemed by us at any time upon providing the Holder at least 30 but not more than 90 days advance notice of such redemption.Upon receipt of a notice of redemption, a Holder may provide written notice to us within 20 days of the date of such redemption notice, indicating that the Holder desires to convert the Notes to Series A Units.Such notice must contain all elements required for a conversion notice.If we receive such a notice within 20 days of the date of the redemption notice, then on the date of redemption, we will convert such Holders’ Notes into a whole number of Units (at the conversion ratio of one Unit for every $3,000 in Note principal and PIK Interest converted) and we will redeem any remaining principal and interest that is insufficient for conversion.If no such notice is received by us, then we will automatically redeem such Note. Upon redemption, we will pay the Holder the outstanding principal balance (including any capitalized PIK Interest) of the Notes being redeemed and any accrued but unpaid interest. Indenture The rights of the Holders are described in the Indenture filed as an exhibit this registration statement.See “Description of Securities to be Registered” below. Ranking The Notes are unsecured and are subordinated to our outstanding senior indebtedness and equal to our outstanding subordinated indebtedness.As of December 31, 2011 , we had $89,253,715 of senior secured debt and $42,842,448 of subordinated and other debt. See “Description of Securities to be Registered” below. Unit distribution policy We have not yet made any distributions to our Members, but we do expect to pay distributions when approved by our Board of Directors and permitted by our debt covenants.Our Board of Directors retains the authority to pay distributions to our Members.Furthermore, the terms of our credit agreements, including the terms of the Credit Agreement, restrict our ability to make distributions to our Members.See “Distribution Policy” below. Risk factors The Notes are subordinated to our senior debt obligations under the Credit Agreement.Moreover, our business is subject to significant risks, including unpredictable movements in the price of corn and ethanol.See the risk factors described under the heading “Risk Factors” beginning on page 6 of this Prospectus and the other information included in this Prospectus for a discussion of factors you should carefully consider before deciding to invest in our Notes. Limit on purchasers Under the terms of the Operating Agreement, we may not issue new Units to any person (whether via conversion of the Notes or otherwise) if (i) such issuance would result in the purchaser holding more than 17% of our outstanding Units, or (ii) such person is a competitor of Bunge’s grain merchandising business.See “Summary of Operating Agreement” below. Use of proceeds We intend to use the net proceeds of this offering to reduce the outstanding balance of the Convertible Debt.Under the Convertible Debt, we must use 24% and 76% of the proceeds of this offering to repay the ICM Note and the Holdings Note, respectively. Accordingly, if we issue $10 million of Notes in this offering and we incur offering costs estimated to be $300,000 , approximately $2,328,000 and $7,372,000 would be required to be used to repay the ICM Note and the Holdings Note, respectively.The Notes are convertible into our Series A Units at the same ratio at which the Lenders are entitled to convert the Convertible Debt into Units. Depending on the market price for corn and other factors impacting our liquidity, our Board may seek the Lenders’ consent to instead utilize the proceeds (or a portion of proceeds) for general working capital purposes.While using the offering proceeds (or a portion thereof) for working capital would enhance our ability to manage corn prices which have been trending higher, it would result in us having a higher amount of subordinated debt than if we repaid the Convertible Debt with the proceeds.We have not sought the Lenders’ consent to use any proceeds from this offering for 4 working capital, nor do we have any specific plans to do so at this time. See “Use of Proceeds” below. Lack of liquidity Neither the Notes nor our Units into which the Notes may be converted will trade on any securities exchange.Because we have elected to be taxed as a partnership for federal income tax purposes, the Internal Revenue Code of 1986, as amended (the “Code”) restricts the number of our Units which may be transferred in any one fiscal year.While we utilize a qualified matching service (“QMS”) as allowed by regulations adopted under the Code to provide limited liquidity for the Notes and our Units, a QMS is not a liquid market.Furthermore, proposed transfers of Notes must be approved by our Board, and any proposed transfer of our Units is subject to the conditions and restrictions on transfer provided in our Operating Agreement.See “Summary of the Operating Agreement” below.Finally, resales of the Notes, as well as the Units into which the Notes are convertible, by purchasers in this offering may be restricted by applicable state law.See “Transferability” and “Plan of Distribution” below. Bunge and ICM Bunge and ICM hold a significant amount of equity in us, and ICM and Holdings issued us the Convertible Debt.We also have material commercial arrangements with Bunge and ICM.See “Certain Relationships and Related Party Transactions” below. How to Purchase Notes
